                                                                                                          FILED
                                                                                                 2019 Jan-09 AM 11:21
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

ANGEL KAYE JONES,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )    CASE NO. 4:17-cv-02138-JEO
                                                      )
SOCIAL SECURITY ADMINISTRATION,                       )
COMMISSIONER,                                         )
                                                      )
               Defendant.                             )

                                  MEMORANDUM OPINION

       Plaintiff Angel Kaye Jones brings this action pursuant to 42 U.S.C. § 405(g), seeking review

of the final decision of the Acting Commissioner of Social Security (“Commissioner”) denying her

application for disability insurance benefits. (Doc. 1). The case has been assigned to the undersigned

United States Magistrate Judge pursuant to this court’s general order of reference. The parties have

consented to the jurisdiction of this court for disposition of the matter. (Doc. 15).

       This matter is before the court on Plaintiff’s motion to correct the record (doc. 11) and to

remand pursuant to Sentence 4 of 42 U.S.C. § 405(g) (doc. 12) and upon the Commissioner’s

unopposed motion for entry of a judgment under Sentence four (doc. 13). Upon consideration, the

undersigned finds that the Commissioner’s motion (doc. 13) is due to be granted and this matter

remanded to the Commissioner for consideration of the additional evidence and to further evaluate

the Administrative Law Judge’s decision in this matter pursuant to Agency policies. The court

further finds the remaining motions to be moot. An appropriate order will be entered.
DONE, this the 9th day of January, 2019.


                                    ___________________________
                                    JOHN E. OTT
                                    Chief United States Magistrate Judge




                                    2
